Title: To Thomas Jefferson from Madame Pressoir, 18 April 1808
From: Pressoir, Madame
To: Jefferson, Thomas


                  
                     
                        
                     Baltimore le 18 avril 1808.
                  
                  Madame Veuve Pressoir, Française & habitante de Saint Domingue réfugiée en cette ville. Expose que la morte récente de feu Son Epouse rend son voyage en france indispensable à ses intérets de famille; qu’elle désirai avoir passage Sur le brigantin St. michael à Expédier pour L’autorité du Gouvernement, de baltimore Pour Lorient à Falmouth, mais qu’on lui a dit que ce batiment ne pouvait prendre aucun passager Etranger; L’Exposante Prie Monsieur le président, en considération de Son Séxe qui ne peut porter ombrage aux pouvoirs belligérents, de lui permettre par une faveur Spéciale de pouvoir arrétér son passage pour L’orient à bord du dit brigantin St. michaele, elle sera infiniment reconnaissante de cette marque de Bienveillance.
                  Elle a l’honneur de vous Saluer
                  
                     Ve Pressoir 
                     
                  
               